        Case 1:20-cv-00452-CLM Document 13 Filed 05/29/20 Page 1 of 2                     FILED
                                                                                 2020 May-29 PM 04:17
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

THOMAS JOHNSON,                         }
                                        }
      Plaintiff,                        }
                                        }
v.                                      }          Case No. 1:20-CV-452-CLM
                                        }
CIRCLE K STORES, INC., et al.,          }
                                        }
      Defendant.                        }

                                     ORDER

      This Court held oral argument on Johnson’s Motion to Remand, (Doc. 4), and

Circle K Stores, Inc.’s Motion to Strike, (Doc. 9), on Wednesday, May 27, 2020.

For the reasons set forth on the record, the Court DENIES Circle K Stores, Inc.’s

Motion to Strike and GRANTS Johnson’s Motion to Remand pursuant to 28 U.S.C.

§ 1447(c) and (e).

      The Court notes that it makes no ruling with respect to Circle K Stores, Inc.’s

arguments that Johnson’s claims against Kenneth Turner are precluded by the

applicable statute of limitations. Those arguments are preserved.

      This action is hereby REMANDED to the Circuit Court of Talladega County,

Alabama. The parties shall bear their own costs.
 Case 1:20-cv-00452-CLM Document 13 Filed 05/29/20 Page 2 of 2




DONE and ORDERED this 29th day of May, 2020.



                            _________________________________
                            COREY L. MAZE
                            UNITED STATES DISTRICT JUDGE
